Citation Nr: 1040729	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-29 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for left hand arthritis, 
claimed as secondary to service-connected left, third metacarpal 
scar.

2. Entitlement to service connection for a right knee disability, 
to include arthritis.

3. Entitlement to service connection for a left knee disability, 
to include arthritis.

4. Entitlement to service connection for a variously diagnosed 
low back disability, to include disc disease.

(The issue of entitlement to a compensable rating for a left, 
third metacarpal scar is the subject of a separation decision by 
the Board of Veterans' Appeals (Board)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1969 to January 1971, and from January 1991 to April 1991.  These 
matters are before the Board on appeal from an October 2008 
rating decision of the Cleveland, Ohio RO.  In October 2009, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's claims 
file.  Additional evidence was submitted with a waiver of initial 
Agency of Jurisdiction (AOJ) consideration both at the Travel 
Board hearing and immediately following.  In May 2010, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA) in the matter of service connection for a 
right knee disability.


FINDINGS OF FACT

1. The Veteran's left hand arthritis was not manifested in 
service or in the first year following the Veteran's discharge 
from active duty, and is not shown to be related to his service, 
or to have been caused or aggravated by his service-connected 
left, third metacarpal scar.  

2. It is reasonably shown that the Veteran's right knee 
arthritis, is related to the right knee meniscus tear he 
sustained in service.  

3. A left knee disability was not manifested in service; 
arthritis of the left knee was not manifested in the first 
postservice year; and the Veteran's current left knee disability 
is not shown to be related to his service.

4. A variously diagnosed low back disability was not manifested 
in service; arthritis of the low back was not manifested in the 
first postservice year; and the Veteran's current variously 
diagnosed low back disability, to include disc disease, is not 
shown to be related to his service.


CONCLUSIONS OF LAW

1. Service connection for left hand arthritis, claimed as 
secondary to service-connected left, third metacarpal scar, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2. Service connection for right knee arthritis, is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).

3. Service connection for a left knee disability, to include 
arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2010).

4. Service connection for a variously diagnosed low back 
disability, to include disc disease, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  A June 2008 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  This letter also informed the appellant of 
disability rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record, and has not alleged 
that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination in 
September 2008.  The Veteran has not identified any pertinent 
evidence that remains outstanding, and in a July 2010 statement 
indicated that he did not have any more information or evidence 
to submit to support his claims.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.




B.	Factual Background

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnoses related to the left hand, left knee, and 
low back in service.  A November 1970 treatment record shows he 
complained of right knee pain; the impression was that he had a 
torn meniscus.  On January 1971 service separation physical 
examination, his lower extremities, upper extremities, and 
musculoskeletal system were normal on clinical evaluation.

The Veteran's service personnel records show he received a Purple 
Heart for wounds he sustained in action and a Bronze Star Medal 
with two Oak Leaf Clusters for meritorious achievement in the 
Republic of Vietnam.

On July 1978 VA examination (in conjunction with claims of 
service connection for a psychiatric disability and for increased 
ratings for left third metacarpal and lower back scars) it was 
noted that the Veteran did not have any orthopedic complaints.

A May 1990 DA Form 2173, Statement of Medical Examination and 
Duty Status, shows that in April 1990, the Veteran was treated at 
a civilian hospital for a back strain after being involved in an 
automobile accident where he was hit from behind.  This injury 
was considered incurred in line of duty, as the Veteran was on 
orders at that time and reporting to Fort McCoy.

A February 1998 right knee MRI revealed joint effusion and a 
Baker's cyst.  There was also a tear to the posterior horn of the 
medial meniscus.

March 1998 to July 2008 private treatment records from R.J.H., 
D.O., show the Veteran received ongoing treatment for his 
bilateral knee disability.  In March 1998, he was referred to 
R.J.H., D.O.'s care for complaints of right knee pain, swelling, 
and persistent effusion since November 1997.  The Veteran knew of 
no injury to the knee, but stated he had pulled a hamstring.  X-
rays revealed some medial joint line narrowing with some 
osteophytic spurring.  Right knee medial meniscus tear with early 
medial compartment degenerative arthritis was diagnosed; a 
partial medial meniscectomy was recommended.  Such surgery was 
performed less than two weeks later; the postoperative diagnoses 
were degenerative tear, medial meniscus, right knee and 
chondroplasty of the right knee.  The Veteran continued to follow 
up with R.J.H., D.O., for right knee pain and effusion, and in 
June 1998 began treatment with Synvisc injections.  In November 
1998, he was treated for the first time for complaints related to 
his left knee; specifically, he complained of pain, swelling, and 
effusion.  It was noted that he had a known history of 
degenerative arthritis in the left knee, and began receiving 
treatment for bilateral knee pain.  A May 2003 bilateral knee X-
ray found complete obliteration of his medial joint spaces with 
varus deformity and osteophytic spur formation throughout the 
knees; severe degenerative joint disease (DJD) in both knees was 
diagnosed.  A December 2005 right knee X-ray found tibiofemoral 
joint space narrowing, greater in the lateral compartment, with 
patellofemoral joint space narrowing.  Marginal osteophytes were 
also present.  An April 2006 left knee and limited right knee X-
ray showed spurring around the superior and inferior aspect of 
the left patella as well as around the tibial plateau.  Medial 
joint space narrowing was also noted on both sides.

March 2004 to June 2008 private treatment records from the 
Cleveland Clinic Foundation show that in March 2004, the Veteran 
underwent a L2 through L5 decompressive laminectomy and L1 
through S1 posterior spinal fusion.  The principal diagnosis was 
lumbar spinal stenosis and spondylosis with symptoms of 
neurogenic claudication.  It was noted that the Veteran had a 
"several year history of a progressive low back pain radiating 
down bilateral lower extremities."  Subsequent treatment records 
show follow-up treatment for the Veteran's back complaints.  In 
November 2005, he reported that he was "feeling much better," 
and his physician noted that he would only see the Veteran "on a 
[as occasion requires] basis with respect to the back."

In a January 2005 letter, the Veteran's private healthcare 
provider, S.A.S., D.O. opined that the Veteran's degenerative 
arthritis in his left hand was related to the injury he sustained 
in service.  In an October 2006 letter, he stated, "[The 
Veteran's] arthritis of his left hand has become progressive in 
nature over the last few years.  [He] was injured by rifle fire 
in combat [in service].  There is no question his arthritis is 
due to this injury and I fully expect this injury to become more 
progressive in nature."

On September 2008 VA examination, it was noted that the Veteran 
had a superficial wound on his left hand that dated back to the 
1970s.  He also currently had arthritis in both hands (as 
documented by X-rays already in the record).  The Veteran 
reported that the aches, soreness, and tenderness in his hands 
developed over time, and complained that he now had difficulty 
with gripping and grasping items due to the pain in his hands.  
After a physical examination of the left hand, arthritis was 
diagnosed.  The examiner opined that because the Veteran had 
arthritis in both hands, the arthritis in his left hand was "not 
likely related to the superficial wound but rather a natural 
occurring phenomenon."  Regarding the Veteran's knees, it was 
noted that service records showed an old meniscal surgery without 
any surgical repair.  After service, he underwent a right knee 
surgery, and now had arthritis in both knees.  After a physical 
examination, postoperative degenerative arthritis in the right 
knee and degenerative arthritis in the left knee were diagnosed.  
The examiner opined that since the Veteran had systemic arthritis 
in both knees, it was not likely that his current disabilities 
were "related to his remote knee problem in service, but rather 
a natural occurring phenomenon."  Regarding the Veteran's low 
back, it was noted that in addition to a whiplash injury, he may 
have had a superficial wound in the buttock in service.  
Postservice treatment records showed he now had arthritis of the 
spine, a natural occurring phenomena, and that he had undergone 
surgery for this in 2004.  After a physical examination, 
postoperative lumbar fusion for lumbar disc disease and spinal 
stenosis were diagnosed.  The examiner opined that "it [was] not 
likely his back condition [was] related to his wound but rather a 
natural occurring phenomena."

July 2007 to July 2008 and January 2009 to August 2009 VA 
treatment records show that the Veteran is consistently assessed 
as having "left hand pain/history of war related injury."  It 
is noted that a March 2005 X-ray suggests early minimal arthritic 
changes.  He also has osteoarthritis for which he receives 
Hyalgan knee injections; it is noted that he is considering knee 
replacement.  It is also noted that that he has a positive 
surgical history for a spinal stenosis in spring 2004.  This has 
been complicated by wound infections for which he has had 
surgeries, the most recent in February 2005.  In July 2009, it 
was noted that the Veteran complained of increasing left hand 
pain every year.

In November 2009, the Veteran sought a medical opinion from his 
VA treating physician, Dr. W.A.B., regarding his left hand wound.  
He reported that the pain in his left hand worsened every year, 
noted that his left hand had been wounded in Vietnam, and 
identified the site of pain as the dorsum of his hand overlying 
his distal second metacarpal.  After a physical examination, Dr. 
W.A.B. stated, "I informed [the Veteran] that I do not perform 
disability evaluations but that it certainly seems reasonable 
that if he is having pain at the site of a bullet wound that the 
pain is due to the bullet wound."

In a November 2009 letter, R.J.H., D.O., stated, "[The Veteran] 
sustained an injury to his right knee back in the 1970s while on 
active duty in the military.  He states to me that he was 
diagnosed at that time with a torn medial meniscus of his right 
knee, which he chooses [sic] to not have surgically managed at 
that time.  [He] has continued to have problems with that right 
knee and he has gone on to develop severe degenerative 
osteoarthritis of the right knee . . . It is my opinion, within a 
reasonable degree of medical certainty, that a tear of his medial 
meniscus sustained back in 1970 could and did substantially 
contribute to the development of his arthritis in his right knee, 
specifically of the medical compartment."

At the October 2010 Travel Board hearing, the Veteran and his 
representative argued that his left hand arthritis was related to 
his service-connected left, third metacarpal scar.  As for the 
degenerative arthritis in his knees and low back, they argued it 
was related to all the walking and carrying of heavy equipment 
and rucksacks that the Veteran did in service.  The Veteran's 
representative also noted that the Veteran was a combat veteran, 
and stated that this should be considered as a cause for his knee 
and back problems.

In May 2010, the Board noted that the record consisted of 
conflicting medical evidence as to the matter of a nexus between 
the Veteran's right knee disability and his service.  To resolve 
the matter of the etiology of the right knee disability, the 
Board sought a VHA advisory opinion from an orthopedist.  In an 
opinion dated in June 2010, a VA Chief of Orthopedic Surgery 
stated that although there was little information in the 
Veteran's service records relating to his knee condition, a 
handwritten note in 1970 clearly stated, "IMPRESSION - meniscal 
tear."  The consulting physician then stated, "There is really 
no history or exam supporting this diagnosis BUT, if we assume 
that the [Veteran] did have a meniscal tear, then it is 'at least 
as likely as not' that the disability is related to the meniscal 
tear."  He explained that once the meniscus is injured, it can 
no longer adequately perform its function of evenly distributing 
load across the articular surfaces of the knee; therefore, the 
risk of developing degenerative changes in that knee is 
increased.  He also stated that the fact that the Veteran did not 
continue to complain of pain or deformity after the meniscal tear 
in service is irrelevant, as meniscal tears are often 
asymptomatic.  He conceded that it was possible for a knee to 
develop DJD even without a meniscal tear, but noted that the 
natural history of meniscal tears is such that a higher 
percentage of people with them go on to develop DJD than those 
without them.  He also reviewed the VA examiner's opinion and, 
after noting his diagnosis of "systemic arthritis," stated, "I 
find no mention in the record of systemic arthritis, but even 
with this condition the meniscal tear would be a predisposing 
factor to degeneration of the knee joint."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a compensable 
degree in a specified period of time postservice (one year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not 
create a presumption of service connection for a combat Veteran's 
alleged disability; the appellant is still required to meet the 
evidentiary burden as to service connection, such as whether 
there is a current disability or whether there is a nexus to 
service, both of which require competent medical evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

If the record includes both medical evidence that tends to 
support the Veteran's claims of service connection and medical 
evidence that is against such claims, the Board must analyze its 
credibility and probative value, account for evidence which it 
finds to be persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
evaluating medical opinions, the Board may place greater weight 
on one medical professional's opinion over another's depending on 
factors such as reasoning employed by the medical professionals, 
and whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

Left hand arthritis

Secondary service connection may be established for a disability 
that is proximately due to, or the result of, or aggravated by a 
service-connected disease or injury.  Establishing service 
connection on a secondary basis requires: (1) Competent evidence 
(a medical diagnosis) of a current disability (for which 
secondary service connection is sought); (2) evidence of a 
service connected disability; and (3) competent evidence that the 
current disability was either (a) caused or (aggravated) by the 
service connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the 
Allen decision.  The revised 38 C.F.R. § 3.310 institutes 
additional evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  In 
essence, it provides that in an aggravation secondary service 
connection scenario, there must be medical evidence establishing 
a baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after aggravation occurred.  

The evidence of record shows that the Veteran has left hand 
arthritis.  However, his STRs are silent for this disability and 
there is no evidence in the record to show that he had it 
continuously since his separation from service.  Consequently, 
service connection for left hand arthritis on the basis that such 
became manifest in service and persisted is not warranted.  There 
is also no competent evidence that left hand arthritis was 
manifested in the first postservice year; therefore, there is no 
basis for considering (and applying) the 38 U.S.C.A. § 1112 
chronic disease presumption (for arthritis).  Notably, the 
Veteran does not argue that his left hand arthritis is directly 
related to his service.  

The Veteran's theory of entitlement in this matter is strictly 
one of secondary service connection; he alleges that his left 
hand arthritis is due to his service-connected left, third 
metacarpal scar.  As noted above, there are three requirements 
that must be met to substantiate a claim of secondary service 
connection.  Of these, it is shown that he has left hand 
arthritis, the disability for which service connection is sought, 
and that he has a service-connected disability, left, third 
metacarpal scar.  What he must still show to substantiate this 
claim is that the service-connected left, third metacarpal scar 
caused or aggravated the left hand arthritis.

The evidence that tends to support the Veteran's claim in this 
matter consists of the January 2005 and October 2006 letters from 
S.A.S., D.O., and the November 2009 statement from Dr. W.A.B.  
S.A.S., D.O., stated essentially that there was "no question" 
the Veteran's left hand arthritis was due to the left hand injury 
he sustained in service.  The Board finds such opinions lacking 
in probative value as the providers do not explain the rationale 
for the opinions, nor discuss the significance of the Veteran 
also having right hand arthritis.  While claims file review is 
not required for a medical opinion to have probative value, it 
must be clear from the record that the opinion provider was aware 
of any pertinent facts relevant to determining the etiology of a 
disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
303 (2008) (finding that the relevant focus is not on whether the 
clinician had access to the claims file, but instead on whether 
the clinician was "informed of the relevant facts" in rendering 
a medical opinion); see also Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (finding that a physician's access to the claims 
file and the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical opinion).  
Similarly, Dr. W.A.B. did not explain the underlying rationale 
for his opinion that it was "reasonable" to assume that if the 
Veteran was having pain at the site of his bullet wound, the pain 
was due to the bullet wound.  In fact, notations preceding his 
opinion statement suggest that his examination/opinion was based 
solely on information provided by the Veteran, and was not made 
based on a consideration of the Veteran's complete factual 
background of medical history/ clinical data.  Significantly, 
Dr. W.A.B. only addressed the pain in the Veteran's left hand, a 
symptom, and did not discuss the underlying diagnosis of 
arthritis.  He also indicated that he did not normally perform 
disability evaluations, therefore questioning his own 
qualification for providing the requested opinion.  For these 
reasons, the Board finds Dr. W.A.B.'s opinion incomplete and 
entirely speculative in nature.  See Obert v. Brown, 5 Vet. App. 
30 (1993) (medical evidence that is speculative, general, or 
inconclusive cannot be used to support a claim).

In contrast, the September 2008 VA examiner's opinion that the 
Veteran's left hand arthritis is the result of "natural 
occurring phenomenon" and not the result of his service-
connected left, third metacarpal scar is based on a complete 
review of the Veteran's claims file as well as a physical 
examination of the disabilities in question.  It is also 
supported by explanation of rationale; in opining that the 
Veteran's left hand arthritis is a result of nature and the aging 
process, the VA examiner emphasized that the Veteran also had 
arthritis in the right hand.  As the VA examiner is an 
orthopedist (who by virtue of training and experience is 
qualified to provide an opinion in the matter), included the 
rationale for the opinion, and considered possible alternatives 
for the etiology of the Veteran's left hand arthritis, his 
opinion merits the greater probative value.

The Veteran's own statements relating his left hand arthritis to 
his service-connected left, third metacarpal scar are not 
competent evidence, as he is a layperson, and lacks the training 
to opine regarding medical etiology; whether one disability 
causes or permanently aggravates another is ultimately a medical 
question not capable of lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's left hand arthritis is related to his service, or was 
caused or aggravated by his service-connected left, third 
metacarpal scar.  Accordingly, this claim must be denied.



Right knee disability

The Veteran's postservice VA and private treatment records show 
he has received extensive treatment for a right knee disability, 
including arthritis.  His STRs show that in November 1970, he 
complained of right knee pain; the impression was that he had a 
torn meniscus.  What he must still show to establish service 
connection for his right knee disability is that it is related to 
his service, to include the meniscal tear therein.

In May 2010, the Board found the September 2008 VA 
examination/opinion inadequate because the examiner failed to 
specifically discuss whether there was a nexus between the 
Veteran's right knee torn medial meniscus in service and his 
March 1998 surgical treatment for a degenerative tear in the 
right knee medial meniscus.  The Board also found R.J.H., D.O.'s 
November 2009 opinion inadequate because, by his own admission, 
his opinion that the in-service right knee meniscus tear 
contributed to the development of arthritis in the same knee was 
based on an incomplete medical history.  Consequently, the Board 
sought a VHA medical advisory opinion as to whether the Veteran's 
current right knee disability was related to his right knee 
meniscus tear in service and/or to the strenuous activities 
associated with his combat service.

In an opinion received in June 2010, a VHA consultant opined that 
it was "at least as likely as not" that the Veteran's current 
right knee disability was related to his in-service meniscus 
tear.  He explained that once the meniscus is torn, it can no 
longer adequately perform its functions, and the risk of 
developing degenerative changes in that knee is increased; he 
noted that it is irrelevant that the Veteran may not have 
continued to complain of pain or deformity after his one-time 
treatment of a meniscus tear in service, as meniscal tears are 
often asymptomatic.  With resolution of reasonable doubt in the 
Veteran's favor, as required, such medical evidence suffices to 
establish the requisite nexus between his current disability and 
his service.  Significantly, the Board finds no reason to 
question the opinion of the VHA consultant given his expertise as 
a VA Chief of Orthopedic Surgery, and the fact that his opinion 
was based on an extensive review of the claims file and was 
accompanied by an explanation of the rationale for the opinion.
Accordingly, the Board concludes that the competent evidence 
supports the appellant's claim, and that service connection for a 
right knee arthritis is warranted.

Left knee disability and variously diagnosed low back disability 

It is not in dispute that the Veteran now has a left knee 
disability, arthritis, and a variously diagnosed low back 
disability, to include disc disease.  The evidence shows that he 
received a Purple Heart Medal, establishing he served in combat.  
Governing law (i.e., 38 U.S.C.A. § 1154) provides for relaxed 
evidentiary standards for veterans who served in combat.  
Notably, his reports of engaging in strenuous activities, such as 
walking long distances and carrying heavy loads, are consistent 
with the circumstances of his service.  The record also shows 
that in April 1990, he sustained a back strain when he was 
involved in an automobile accident where he was hit from behind; 
the injury was determined to have been incurred in line of duty.  
What the Veteran must still show to establish service connection 
for his left knee and/or variously diagnosed low back 
disabilities is that such disabilities are related to his 
service, to include his combat service and/or his treatment for a 
back strain therein.

Significantly, the Veteran's STRs are silent for any complaints, 
findings, treatment, or diagnoses related to the left knee or low 
back.  On January 1971 service separation physical examination, 
his lower extremities and musculoskeletal system were normal on 
clinical evaluation.  The record is also silent for any treatment 
in reserve service subsequent to the April 1990 notation that he 
suffered a back strain while in line of duty.  Consequently, 
service connection for a left knee disability or a variously 
diagnosed low back disability on the basis that either became 
manifest in service and persisted, is not warranted.  As there is 
no competent evidence that arthritis in the left knee or low back 
was manifested in the first postservice year, there is no basis 
for considering (and applying) the 38 U.S.C.A. § 1112 chronic 
disease presumptions (for arthritis).

There is also no competent (medical) evidence in the record of a 
possible nexus between the Veteran's current left knee disability 
or his variously diagnosed low back disability and his service.  
Postservice VA and private treatment records only note the 
complaints of left knee and low back pain, the diagnoses of 
various left knee and low back conditions, and report treatment 
of such conditions; there is nothing in these records to suggest 
that the Veteran's current left knee disability or variously 
diagnosed low back disability may be related to his service, to 
include combat-related duties therein.

The only competent (medical opinion) evidence in the record that 
specifically addresses whether there is a nexus between the 
Veteran's left knee disability or variously diagnosed low back 
disability and his service is the September 2008 VA examination 
report.  The examiner reviewed the Veteran's claims file, 
including his STRs and postservice treatment records, and opined 
that his current left knee disability and variously diagnosed low 
back disability were unrelated to his service, or any 
events/injuries therein, but were the result of a natural 
occurring phenomenon.  He explained that both disabilities are 
the result of the aging process.  As these opinions are by an 
orthopedist (who by virtue of training/experience is qualified to 
provide them), are based on a complete and accurate factual 
background/medical history, and contain an explanation of 
rationale (identifying more likely nonservice-related etiology), 
they have substantial probative value.  Because there is no 
competent evidence to the contrary, the Board finds them 
persuasive.  The Board acknowledges the Veteran's entitlement to 
the relaxed evidentiary standards afforded under 38 U.S.C.A. 
§ 1154(b); however, the dispositive nexus question presented is 
one that is eminently medical in nature, and requires competent 
medical evidence.

The Veteran's own statements relating his current left knee 
disability and variously diagnosed low back disability to his 
service are not competent evidence, as he is a layperson, and 
lacks the training to opine regarding medical causation; nexus of 
a current disability to events/injuries in service is a medical 
question, and is not capable of resolution by lay observation.  
See Espiritu, supra; see also Jandreau, supra.

The preponderance of the evidence is against the appellant's 
claims of service connection for a left knee disability, to 
include arthritis, and for a variously diagnosed low back 
disability, to include disc disease.  Accordingly, the benefit of 
the doubt doctrine does not apply; the claims must be denied.


ORDER

Service connection for left hand arthritis, claimed as secondary 
to service-connected left, third metacarpal scar, is denied.

Service connection for right knee arthritis is granted.

Service connection for a left knee disability, to include 
arthritis, is denied.

Service connection for a variously diagnosed low back disability, 
to include disc disease, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


